           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 1 of 11 PageID #: 237



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK
                                        ______________________________

                        CENTURY SURETY COMPANY,

                                                               Plaintiff,

                                       vs.

                        MISSION DESIGN & MANAGEMENT, INC.,                               Case No.: 1:16-cv-02075
                        THE WALSH COMPANY, LLC, BAKERS
                        DOZEN PARTNERS LLC,
                        EMM GROUP HOLDINGS LLC, BOWERY
                        AT SPRING PARTNERS, LP, JUAN MAURISACA and
                        JAIME GUICHAY GUERRERO,

                                                       Defendants.


                        LOCAL RULE 56.1 STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT
                          OF CENTURY SURETY COMPANY’S MOTION FOR SUMMARY JUDGMENT

                               Pursuant to Rule 56.1 of the Rules of the United States District Courts for the Eastern

                        District of New York, CENTURY SURETY COMPANY (“Century”), by its attorneys, Hurwitz

                        & Fine, P.C., provide the following Statement of Material facts to which Century contends there

                        is no genuine issue to be tried.

                               Exhibits referenced herein are attached to the Declaration of Dan D. Kohane dated April

                        20, 2018 (“Kohane Decl.”) and the Affidavit of Keri Yaeger, Esq., sworn to April 20, 2018

                        (“Yaeger Aff.”).

                                                                Procedural History

                               1.      Century commenced this declaratory judgment action by filing a Summons &

                        Complaint in the United States District Court for the Eastern District of New York on April 27,

                        2017 against Defendants, MISSION DESIGN & MANAGEMENT, INC. (“Mission Design”),

                        THE WALSH COMPANY, LLC (“Walsh”), BAKERS DOZEN PARTNERS LLC (“Bakers

HURWITZ & FINE, P. C.                                      1
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 2 of 11 PageID #: 238



                        Dozen”), EMM GROUP HOLDINGS LLC (“EMM”), BOWERY AT SPRING PARTNERS, LP

                        (“Bowery”), JUAN MAURISACA (“Maurisaca”) and Jaime Guichay Guerrero, seeking a

                        declaration that Century has no obligation to defend or indemnify its named insured, Mission

                        Design, or the claimed additional insureds, Walsh, Bakers Dozen, EMM and Bowery, in a

                        lawsuit commenced by Maurisaca entitled: Juan Maurisaca v. Bowery at Spring Partners, LP,

                        Condominium Board of the Nolita Place Condominium, Midboro Management, Inc., Bakers

                        Dozen Associates LLC, EEM Group Holdings LLC, and the Walsh Company, LLC, Supreme

                        Court, Queens County, Index No. 702405/2012 (the “Underlying Action”).            Docket # 1;

                        Declaration of Dan D. Kohane, sworn to April 20, 2018, Exhibit A.

                               2.      On or about June 27, 2016, Bowery filed and served its Answer to Century’s

                        Complaint. See Docket # 18.

                               3.      On or about June 29, 2016, Walsh filed its Answer to Century’s Complaint. See

                        Docket # 20.

                               4.      On or about July 6, 2016, EMM and Bakers Dozen and served their Answers to

                        Century’s Complaint. See, Docket # 22 and 23.

                                                           The Underlying Incident

                               5.      On or about September 20, 2012, Maurisaca was working in the course of his

                        employment for Mission Design on a project located at 199 Bowery Street in New York, New

                        York (the “Project”). Kohane Dec., Exhibit A, ¶ 78; Exhibit B, pp. 34, 42; Exhibit C and Exhibit

                        D.

                               6.      The Project involved the construction of a restaurant and nightclub. Kohane Dec.,

                        Exhibit F, pp. 10-11.




HURWITZ & FINE, P. C.                                 2
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 3 of 11 PageID #: 239



                               7.      The space in which the restaurant and nightclub were being constructed was

                        located in a condominium building. Kohane Dec., Exhibit F, pp. 10-11, 13.

                               8.      The section of the building in which the restaurant was located was owned by

                        Bowery. Bowery leased the space to Bakers Dozen. Kohane Dec., Exhibit F, p. 14, 39-40.

                               9.      Prior to the accident, Bakers Dozen retained Walsh to perform construction

                        management services at the project, and Mission Design to perform the renovation. Kohane

                        Dec., Exhibit F, p. 17; Exhibit N.

                               10.     At the time of the incident, Maurisaca was working on a scaffold performing

                        sheetrock work on the walls. Kohane Dec., Exhibit B, pp. 62. 63.

                               11.     The scaffold was on wheels and would be moved along the length of the wall.

                        Kohane Dec., Exhibit B, pp. 63-64.

                               12.     Maurisaca submits that the scaffold had four wheels and each had a locking

                        mechanism. Kohane Dec., Exhibit B, pp. 62, 64, 90.

                               13.     After the sheetrock was installed at a particular location, Maurisaca and his

                        partner would climb down and wheel the scaffold to the next location. Kohane Dec., Exhibit B,

                        pp. 61-64.

                               14.     Maurisaca and his partner were on the scaffold for about two or three minutes

                        putting sheetrock on the wall when, as Maurisaca was holding a piece of sheetrock so that his

                        partner could screw it in (Kohane Dec., Exhibit B, pp. 67, 72), the scaffold moved (Kohane Dec.,

                        Exhibit B, p. 73).

                               15.     Maurisaca hit the wall and then fell of the scaffold hitting the ground. Kohane

                        Dec., Exhibit B, pp. 73-74.




HURWITZ & FINE, P. C.                                  3
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 4 of 11 PageID #: 240



                                                               Underlying Action

                        i.     Main Action

                               16.    Maurisaca commenced a lawsuit in Supreme Court, County of Queens, under

                        index number 702405/2012, captioned Juan Maurisaca v. Bowery at Spring Partners, LP,

                        Condominium Board of the Nolita Place Condominium, Midboro Management, Inc., Bakers

                        Dozen Associates LLC, EEM Group Holdings LLC, and the Walsh Company, LLC.

                        (“Underlying Action”). Kohane Dec., Exhibit A.

                               17.    Paragraph 78 to the Amended Complaint alleges that “on September 20, 2012, the

                        Plaintiff JUAN MAURISACA was an employee of MISSION DESIGN & MANAGEMENT

                        INC.” Kohane Dec., Exhibit A, ¶ 78.

                               18.    Maurisaca asserts violations of New York Labor Law §§ 240(1), 241(6), 200 and

                        common law negligence. Kohane Dec., Exhibit A, ¶¶ 88-97.

                        ii.    Third-Party Action and Second Third-Party Action

                               19.    After Walsh answered the complaint, it commenced a Third-Party Action against

                        Mission Design and a Second Third-Party Action against Scottsdale Insurance Company

                        (“Scottsdale”), Mission Design’s primary insurer. Kohane Dec., Exhibits G and H.

                               20.    The Second Third-Party Complaint alleges that Walsh qualifies as an additional

                        insured under the Scottsdale policy. Kohane Dec., Exhibit H.

                               21.    Walsh eventually moved for summary judgment on this claim, and Scottsdale

                        cross-moved. Kohane Dec., Exhibit I.

                               22.    By Short Form Order, dated October 1, 2015, the trial court denied Walsh’s

                        motion for summary judgment and granted Scottsdale’s cross-motion declaring that Walsh does

                        not qualify as an additional insured under the Scottsdale policy. Kohane Dec., Exhibit I. Citing


HURWITZ & FINE, P. C.                                4
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 5 of 11 PageID #: 241



                        Linarello v. City Univ. of N.Y., 6 AD3d 192, 195 (2004), the court reasoned that based upon the

                        language of the Scottsdale policy, to qualify as an additional insured, Walsh must have entered

                        into a contract or written agreement with Bakers Dozen or Mission Design which required those

                        parties to name Walsh as an additional insured. Kohane Dec., Exhibit I. The court found no

                        evidence of such an agreement, and in turn Walsh’s lack of privity was fatal to its claim for

                        coverage.

                        iii.   Third Third-Party Action

                               23.    Thereafter, Bakers Dozen and EMM commenced a Third Third-Party Complaint

                        against Mission Design and Scottsdale. Kohane Dec., Exhibit J.

                               24.    As relevant here, Bakers Dozen also sought additional insured status under the

                        Scottsdale policy. Kohane Dec., Exhibit J.

                               25.    By Decision and Order dated May 21, 2015, Bakers Dozen’s motion for summary

                        judgment against Scottsdale was granted. Kohane Dec., Exhibit L. The court determined that

                        Bakers Dozen qualified as an additional insured under the Scottsdale policy. Kohane Dec.,

                        Exhibit L.

                               26.    All claims against EMM in the Underlying Action have been dismissed.

                                                                Century Policy

                               27.    CENTURY issued a Commercial Excess Liability Policy to Mission Design,

                        policy number CCP 782619, effective August 17, 2012 through August 6, 2013, which was in

                        full force and effect on September 20, 2012 (“the Century Policy”). Yaeger Aff., Exhibit A.

                               28.    The Century Policy is excess over “the controlling underlying insurance,” which

                        is identified as a commercial general liability policy issued by Scottsdale Insurance Company.

                        Yaeger Aff., Exhibit A; Kohane Dec., Exhibit O.


HURWITZ & FINE, P. C.                                 5
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 6 of 11 PageID #: 242



                         29.   Form CX 00 01 09 08 sets forth the policy’s grant of coverage, in relevant part:

                               Various provisions in this policy restrict coverage. Read the entire
                               policy carefully to determine rights, duties and what is and is not
                               covered.

                               Throughout this policy the words "you" and "your" refer to the
                               Named Insured shown in the Declarations, and any other person or
                               organization qualifying as a Named Insured under this policy. The
                               words "we", "us" and "our" refer to the company providing this
                               insurance. The word "insured" means any person or organization
                               qualifying as such under the "controlling underlying insurance".

                               Other words and phrases that appear in quotation marks in this
                               Coverage Part have special meaning. Refer to Section IV -
                               Definitions. Other words and phrases that are not defined under
                               this Coverage Part but defined in the "controlling underlying
                               insurance" will have the meaning described in the policy of
                               "controlling underlying insurance".

                               The insurance provided under this Coverage Part will follow the
                               same provisions, exclusions and limitations that are contained in
                               the applicable "controlling underlying insurance", unless otherwise
                               directed by this insurance. To the extent such provisions differ or
                               conflict, the provisions of this Coverage Part will apply. However,
                               the coverage provided under this Coverage Part will not be broader
                               than that provided by the applicable "controlling underlying
                               insurance".

                               There may be more than one "controlling underlying insurance"
                               listed in the Declarations and provisions in those policies conflict,
                               and which are not superseded by the provisions of this Coverage
                               Part. In such a case, the provisions, exclusions and limitations of
                               the "controlling underlying insurance" applicable to the particular
                               "event" for which a claim is made or suit is brought will apply.

                               SECTION I - COVERAGES
                               1.   Insuring Agreement
                                    a.      We will pay on behalf of the insured the "ultimate
                                            net loss" in excess of the "retained limit" because of
                                            "injury or damage" to which insurance provided
                                            under this Coverage Part applies.

                                              We will have the right and duty to defend the
                                              insured against any suit seeking damages for such
                                              "injury or damage" when the applicable limits of

HURWITZ & FINE, P. C.                         6
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 7 of 11 PageID #: 243



                                                    "controlling underlying insurance" have been
                                                    exhausted in accordance with the provision of such
                                                    "controlling underlying insurance".

                                                    When we have no duty to defend, we will have the
                                                    right to defend, or to participate in the defense of,
                                                    the insured against any other suit seeking damages
                                                    for "injury or damage".

                                                                     ***
                        Yaeger Aff., Exhibit A.

                               30.    Endorsement CXL 1185 0611, ACTION OVER EXCLUSION, further removes

                        coverage as follows:

                                      SCHEDULE

                                      State(s): New York

                                      The following exclusion is added to Section I - Coverages,
                                      paragraph 2. Exclusions:
                                      For the states named in the Schedule above, insurance provided
                                      under this Coverage Part does not apply to:
                                      Employer’s Liability:
                                      “Injury or damage” to:
                                      (1)    An “employee” of the named insured arising out of and in
                                             the course of:
                                             (a)     Employment by the Named Insured; or
                                             (b)     Performing duties related to the conduct of the
                                                     named insured’s business; or
                                      (2)    The spouse, child, parent, brother or sister of that
                                             “employee” as a consequence of paragraph (1) above.
                                      This exclusion applies:
                                      (1)    Whether the named insured may be liable as an employer
                                             or in any other capacity; and
                                      (2)    To any obligation to share damages with or repay someone
                                             else who must pay damages because of the injury.

                                                           ***

                        Yaeger Aff., Exhibit A.




HURWITZ & FINE, P. C.                               7
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 8 of 11 PageID #: 244



                                                  Scottsdale Declaratory Judgment Action

                               31.    In addition to being named as a Third-Party Defendant in the Underlying Action,

                        Scottsdale also commenced a declaratory judgment action against Mission Design in Supreme

                        Court, New York County, under index number 151402/2015, seeking a declaration that it is

                        under no obligation to defend or indemnify the company based upon a violation of a Condition

                        precedent to coverage contained in its policy (“Scottsdale Declaratory Judgment Action”).

                        Kohane Dec., Exhibit K.

                               32.    The action also named Bowery, Bakers Dozen and Walsh to ensure that any

                        decision was binding on them. Kohane Dec., Exhibit K.

                               33.    In its Complaint, Scottsdale submitted that following the accident and

                        commencement of the Underlying Actions, Mission Design entered into an agreement whereby it

                        agreed to indemnify Mission Design with respect to work performed at the project. Kohane

                        Dec., Exhibit K.

                               34.    This act, Scottsdale submitted, was a violation of the Condition stating that “[n]o

                        insured will, except at that insured’s own cost,…assume any obligation, or incur any

                        expense,…without our consent.” Kohane Dec., Exhibit K.

                               35.    The company further submitted that based upon the execution date, the agreement

                        also did not qualify as an “insured contract” under the terms of the Scottsdale policy. Kohane

                        Dec., Exhibit K.

                               36.    Mission Design failed to appear in the Scottsdale Declaratory Judgment Action.

                        Kohane Dec., Exhibit L.

                               37.    By Decision and Order dated May 21, 2015, Scottsdale’s motion for default

                        judgment against Mission Design was granted, and it was ordered that Scottsdale has no


HURWITZ & FINE, P. C.                                8
1300 LIBERTY BUILDING
BUFFALO, NY 14202
           Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 9 of 11 PageID #: 245



                        obligation to defend or indemnify Mission Design relative to the Underlying Action. Kohane

                        Dec., Exhibit L.

                               38.     As part of the Scottsdale Declaratory Judgment Action, Bowery also asserted a

                        counterclaim against Scottsdale seeking additional insured status under the Scottsdale policy.

                        Kohane Dec., Exhibit M.

                               39.     Scottsdale filed a motion for summary judgment on Bowery’s counterclaim

                        asserting, as it argued with respect to Walsh, that it lacked privity of contract between Bowery

                        and Mission Design, a requirement to trigger additional insured status. Kohane Dec., Exhibit M.

                               40.     The motion was unopposed. Kohane Dec., Exhibit M.

                               41.     By Decision and Order dated February 23, 2016, the motion was granted and it

                        was determined that “Bowery is not a covered entity under the insurance policy issued by”

                        Scottsdale. No appeal was filed. Kohane Dec., Exhibit M.

                                                               Notice to Century

                               42.     Century received its first notice of the incident involving Juan Maurisaca and the

                        resulting lawsuit from Walsh’s insurer, CNA/National Fire Insurance Company of Pittsburgh.

                        Yaeger Aff., Exhibit B, p. 1.

                               43.     In response, by letter dated September 5, 2013, copied to all potential claimants,

                        Century advised Mission Design that it was investigating this matter subject to a partial

                        disclaimer of coverage. Yaeger Aff., Exhibit B.

                               44.     As relevant here, the letter further advised that the Century Policy is excess

                        coverage to the underlying general liability policy issued by Scottsdale Insurance Company to

                        Mission Design. The letter noted that Century is only obligated to pay up to its limits if the




HURWITZ & FINE, P. C.                                   9
1300 LIBERTY BUILDING
BUFFALO, NY 14202
          Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 10 of 11 PageID #: 246



                        settlement exceeds the policy limits of the underlying carrier, and that coverage is subject to the

                        policy provisions, limitations and exclusions contained in that policy. Yaeger Aff., Exhibit B.

                               45.     The letter further advised that the Century Policy contains separate additional

                        exclusions and conditions including the Action Over Exclusion. Yaeger Aff., Exhibit B.

                               46.     The letter was clear that if it was determined that Maurisaca was injured while

                        employed by Mission Design, “there will be no coverage for his injuries under this policy.”

                        Yaeger Aff., Exhibit B.

                               47.     Thereafter, by letter dated March 3, 2015, Century supplemented its coverage

                        letter noting that it was now in receipt of a Third-Party Action commenced against Mission

                        Design by Bakers Dozen. Yaeger Aff., Exhibit C.

                               48.     The letter reiterated that the Century Policy is excess and only triggers upon the

                        exhaustion of the underlying policy issued by Scottsdale. Yaeger Aff., Exhibit C.

                               49.     It also again advised that if it was determined that Maurisaca was injured while

                        employed by Mission Design, no coverage would be afforded. Yaeger Aff., Exhibit C.

                               50.     By letter dated September 17, 2015, Century sent another letter to Mission Design

                        and its counsel acknowledging receipt of the Third-Party Action commenced by Walsh against

                        Mission, and the declaratory judgment action commenced by Scottsdale. Yaeger Aff., Exhibit D.

                               51.     The letter again made it clear that the Century Policy is excess to the Scottsdale

                        policy and that “if there is no coverage for Mission under SIC’s policy, there will be no coverage

                        under Century’s policy, as coverage under the Century policy is subject to the policy provisions,

                        limitations and exclusions contained in the underlying General Liability policy issued by SIC.”

                        Yaeger Aff., Exhibit D.




HURWITZ & FINE, P. C.                                 10
1300 LIBERTY BUILDING
BUFFALO, NY 14202
          Case 1:16-cv-02075-NGG-SMG Document 53-1 Filed 12/10/18 Page 11 of 11 PageID #: 247



                               52.     It advised Mission Design that Century had learned that Scottsdale sought and

                        was granted a declaratory judgment that it did not owe a defense or indemnification to Mission

                        Design. Yaeger Aff., Exhibit D.

                               53.     While Century at that time did not have a copy of the motion papers, it noted that

                        Scottsdale’s pleading in its declaratory judgment action indicated that a disclaimer of coverage

                        and/or reservation of a rights were issued based on certain grounds, and that “[a]s the Century’s

                        policy follows the same provisions, exclusions and limitations contained in the SIC policy, to the

                        extent that any or all of the above provisions preclude coverage under the SIC policy, Century

                        likewise disclaims coverage for the same reasons.” Yaeger Aff., Exhibit D.

                               54.     The letter then advised that notwithstanding Scottsdale’s position, there was no

                        coverage for Mission Design under the Century Policy based on the cited exclusions, which

                        included the Action Over Exclusion. Yaeger Aff., Exhibit D.

                                       For the reasons set forth at length above, Century is entitled to an Order awarding

                        it (a) summary judgment on its Complaint against Mission Design, Walsh, Bakers Dozen, EEM,

                        Bowery and Maurisaca and a declaration that Century has no obligation to defend or indemnify

                        Mission Design, Walsh, Bakers Dozen, EEM or Bowery relative to the Underlying Action; and

                        (b) a declaration that Century has no obligation to pay any damages or expenses to Maurisaca;

                        together with such other and further relief as this Court deems just and proper.


                        DATED:         April 20, 2018
                                       Buffalo, New York
                                                                             /s/ Dan D. Kohane__________
                                                                             Dan D. Kohane, Esq.
                                                                             Hurwitz & Fine, P.C.
                                                                             Attorneys for Century Surety
                                                                             1300 Liberty Building
                                                                             Buffalo, New York 14202
                                                                             (716) 849-8900

HURWITZ & FINE, P. C.                                 11
1300 LIBERTY BUILDING
BUFFALO, NY 14202
